t c summary opinion united_states tax_court john awadallah and susan malaty petitioners v commissioner of internal revenue respondent docket no 3734-00s filed date john awadallah pro_se ross m greenberg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure the issue for decision’ is whether john awadallah hereinafter petitioner is entitled to various schedule c deductions in excess of the amounts allowed by respondent some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in oldsmar florida background petitioner graduated in from pharmacy school shortly thereafter petitioner passed the new york state licensing examination for pharmacists petitioner worked full time as a pharmacist for walgreen’s in and in petitioner consulted with his accountant nassaat antonious mr antonious to create a side business petitioner established a tutoring activity in which he assisted students in t the notice_of_deficiency contains an adjustment to petitioner’s employment_tax this is a computational adjustment which will be affected by the outcome of the other issues to be decided and we do not separately address it petitioner susan malaty ms malaty did not appear at trial and did not execute the stipulation of facts accordingly the court will dismiss this action as to her pursuant to respondent's oral motion to dismiss for lack of prosecution see rule b tax_court rules_of_practice and procedure 86_tc_110 however the decision will be entered as to ms malaty consistent with the decision entered as to petitioner john awadallah preparing for the new york state licensing examination for pharmacists petitioner charged students dollar_figure to dollar_figure per hour students paid cash for the tutoring sessions petitioner conducted his activity in a one-bedroom apartment he rented from his father samir awadallah mr awadallah in the richmond hill section of brooklyn new york petitioner paid mr awadallah monthly in cash for use of the apartment and utilities the apartment did not have a telephone and the apartment was otherwise unoccupied petitioner did not maintain books_and_records for the activity petitioner’s mother mariem awadallah ms awadallah performed some secretarial and administrative services for the tutoring activity petitioner paid ms awadallah weekly or monthly in cash petitioner’s students contacted ms awadallah who arranged his schedule ms awadallah performed other duties such as copying documents and purchasing materials for repairs to the apartment for tax_year petitioner reported on schedule c profit or loss from business gross_receipts of dollar_figure and total expenses of dollar_figure for tax_year petitioner reported on schedule c gross_receipts of dollar_figure petitioner reported expenses on schedule c for tax_year as follows bxpense amount legal and professional dollar_figure rent or lease big_number repairs and maintenance supplie sec_146 big_number petitioner terminated the tutoring activity at the end of respondent in his notice_of_deficiency disallowed all of the deductions reported on schedule c respondent asserted that the expenses were not paid_or_incurred and that the expenses were not ordinary and necessary at trial respondent further contended that if petitioner is able to substantiate the expenses part of the expenses should be disallowed under sec_183 discussion a general the record in this case is confused disorganized and fraught with inconsistent assertions and theories the truth in this case is elusive of concern is that petitioner operated an activity in cash maintained no books_and_records yet reported specific amounts of income and deductions petitioner and his accountant have failed to provide sufficient detail as to expenditures while we conclude that petitioner tutored some students the vague testimony makes it impossible to determine the nature and extent of petitioner’s activities while petitioner was generally credible we are satisfied that the - - preparation of the return and testimony by petitioner’s accountant bear little relationship to reality while the record in this case has made fact finding difficult we nevertheless have carefully reviewed this record to analyze the issues and make findings and conclusions b schedule c expenses sec_162 permits a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an expense must be directly connected with or proximately result from a trade_or_business of the taxpayer see 276_us_145 91_tc_352 expenses that are personal in nature are generally not allowed as deductions see sec_262 deductions are a matter of legislative grace and taxpayers must comply with the specific requirements for any deduction claimed see 503_us_79 292_us_435 a taxpayer 1s required to maintain records sufficient to establish the amount of his income and deductions see sec_6001 sec_1_6001-1 e income_tax regs a taxpayer must substantiate his deductions by maintaining sufficient books_and_records to be entitled to a deduction under sec_162 -- - when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are in some circumstances permitted to estimate the deductible amount see 39_f2d_540 2d cir we can estimate the amount of the deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made see 85_tc_731 petitioner did not keep books_and_records for his tutoring activity other than receipts for the repairs and maintenance of the apartment the only documentary_evidence produced by petitioner were his and his parents’ federal_income_tax returns for and mr antonious testified that we should rely on the unsigned returns of petitioner’s parents as credible_evidence of payment we are not required to rely on petitioner’s and mr antonious’ self-serving testimony and documents see 87_tc_74 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by a taxpayer see 28_tc_1034 7_tc_245 affd 175_f2d_500 2d cir therefore petitioner failed to substantiate the rent supplies and legal and secretarial expenses even if petitioner paid his parents the payments do - j- not qualify as trade_or_business_expenses further the amounts for repairs and maintenance do not gualify as trade_or_business_expenses as petitioner incurred the expenses to improve his father’s property transactions among family members that result in the distribution of income within a family unit are subject_to the closest scrutiny 40_tc_824 affd 341_f2d_440 5th cir coombs v commissioner tcmemo_1984_366 a transaction that is entered into solely for the purpose of tax reduction and that has no economic or commercial objective to support it is a sham and without effect for federal_income_tax purposes see 81_tc_184 affd in part and revd in part 752_f2d_89 4th cir petitioner lacked a business_purpose in making payments to his parents rather the three principal purposes in this financial arrangement were to assist his parents financially permit his parents to claim the earned_income_credit and reduce his own tax burden petitioner’s testimony indicates that a primary reason for hiring his mother was to assist his parents the court so either the gross_receipts are underreported or the expenses are overreported that’s the reasonable man conclusion and you’ve got some burden here to show what it is why i should accept those numbers the witness got you a very good point at hand actually when my accountant was showing me the figures i was quite astonished with that the only reasoning behind the legal and professional fees as you specified is at the time i basically -- my parents had financial trouble as far as money was concerned and with the building that i was in et cetera so unfortunately i wound up paying her quite a bit more than i would anyone else to try to -- so that i can try to resolve their issues regarding the rental property petitioner indicated that he rented the apartment to assist his family petitioner testified that he enjoyed helping the students and at the same time not only was i helping the students but i was helping my parents it was just something i was out to do to help students and help my family as to the earned_income_credit the money paid_by petitioner to his mother accounted for over percent of his parents’ gross_income ms awadallah’s salary allowed her and mr awadallah to claim the earned_income_tax_credit under sec_32 resulting in a refund of dollar_figure for mr antonious also prepared mr and ms awadallah’s joint income_tax return and his testimony indicates that he planned the transactions so they could claim the credit under sec_32 petitioner generated losses in both and which reduced his gross_income and effectively lowered his tax_liability we conclude that the expenses here at issue if --- - actually paid are personal expenses and not deductible trade and business_expenses under sec_162 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit ’ reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent as to petitioner john awadallah and an order of dismissal and decision will be entered as to petitioner susan malaty petitioner contends that the burden_of_proof should rest with respondent pursuant to sec_7491 petitioner failed to comply with the requirements of sec_7491 such as maintaining records therefore the burden_of_proof remains with petitioner see higbee v commissioner t c __
